DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 6/24/21 have been accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 21, the claim recites: 
A system comprising: 
a processor; and 
memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method comprising: 
receiving first eye gaze input that is associated with a first eye gaze location falling in a first area that corresponds to a first UI element of a user interface, wherein the first UI element is associated with a first threshold dwell time; 
comparing the first eye gaze input to stored contextual data; 

receiving second eye gaze input that is associated with a second eye gaze location falling in a second area that corresponds to the second UI element; 
determining a dwell time of the second eye gaze input at the second UI element; 
determining the dwell time of the second eye gaze input exceeds the second threshold dwell time for the second UI element; and 
in response to determining the dwell time of the second eye gaze input exceeds the second threshold dwell time, performing an action associated with the second UI element.
The limitation of determining the amount of dwell time of each icon compared to a predetermined period of time, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For instance, a user could observe and receive eye gaze inputs or a user could receive a file containing a set of coordinates and each data entry could be defined as an input. In addition, a user could compare the input to contextual data, such as the location of input with regards to a user interface. Following, a user could observe an eye gaze input and determine whether it exceeds a predetermined amount of time. Lastly, ‘performing an action associated with a UI element’ is interpreted as insignificant extra-solution activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 22, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites receiving a layout and setting the threshold dwell time. These limitations are interpreted, as drafted, as a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions to perform the steps recited) such that it amounts no more than mere instructions to apply 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 23, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining a dwell time and determining whether the dwell time exceeds a threshold. In addition, it recites performing an action based on the determination of exceeding the threshold.  These limitations are interpreted, as drafted, as a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions to perform the steps recited) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 24, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim further defines the contextual data, part of the abstract idea of claim 21. However, the further definition does not modify the limitation in a way that a performance of comparing input data with the contextual data could not be done within the mind or without the aid of pen and paper. These limitations are interpreted, as drafted, as a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions to perform the steps recited) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Regarding claim 25, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim further defines the contextual data, part of the abstract idea of claim 21. However, the further definition does not modify the limitation in a way that a performance of comparing input data with the contextual data could not be done within the mind or without the aid of pen and paper. These limitations are interpreted, as drafted, as a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions to perform the steps recited) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into 
Regarding claim 26, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim further defines the contextual data, part of the abstract idea of claim 25. However, the further definition does not modify the limitation in a way that a performance of comparing input data with the contextual data could not be done within the mind or without the aid of pen and paper. These limitations are interpreted, as drafted, as a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions to perform the steps recited) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer 

Regarding claim 27, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim further defines the contextual data, part of the abstract idea of claim 25. However, the further definition does not modify the limitation in a way that a performance of comparing input data with the contextual data could not be done within the mind or without the aid of pen and paper. These limitations are interpreted, as drafted, as a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions to perform the steps recited) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 28, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim further defines the contextual data, part of the abstract idea of claim 21. However, the further definition does not modify the limitation in a way that a performance of comparing input data with the contextual data could not be done within the mind or without the aid of pen and paper. These limitations are interpreted, as drafted, as a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions to perform the steps recited) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

claim 29, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 29 recites receiving the dwell times that are used within the independent claim 21. This is interpreted as insignificant extra-solution activity. In addition, the receiving can be performed by a user setting a time threshold prior to receiving an input. These limitations are interpreted, as drafted, as a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions to perform the steps recited) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 29, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 29 recites receiving the dwell times that are used 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions to perform the steps recited) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 30, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 30 recites wherein dynamically determining the second threshold dwell time comprises modifying the pre-programmed default value to a dynamically determined value that is different from the pre-programmed default value. Updating a threshold based 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions to perform the steps recited) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 31, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 31 recites wherein the second UI element is associated with a first visual cue indicating a length of the second threshold dwell time. A user could write down with a pen and paper a length of time or a change in a length of time. These limitations are interpreted, as drafted, as a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind with the aid of pen and paper but for the recitation of 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions to perform the steps recited) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 32, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 32 recites wherein the second UI element is further associated with a second visual cue indicating that the second UI element has nearly reached the second threshold dwell time. A user could write down with a pen and paper a length of time or a change in a length of time. These limitations are interpreted, as drafted, as a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind with the aid of pen and paper but for the recitation of generic computer components. That is, other than reciting “by a 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions to perform the steps recited) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 33, it is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim further defines the visual cue, part of the abstract idea of claim 32. However, the further definition does not modify the limitation in a way that could not be done within the mind or without the aid of pen and paper. These limitations are interpreted, as drafted, as a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 34, the claim recites: 
A computer-implemented method comprising: receiving, from a user, first eye gaze input that is associated with a first eye gaze location falling in a first area that corresponds to a first UI element of a user interface, wherein the first UI element is associated with a first threshold dwell time; identifying a semantic determination of user intent of the first eye gaze input; based on the semantic determination of user intent, dynamically determining a second threshold dwell time for a second UI element of the user interface; receiving, from the user, second eye gaze input that is associated with a second eye gaze location falling in a second area that corresponds to the second UI element; determining a dwell time of the second eye gaze input at the second UI element; determining the dwell time of the second eye gaze input exceeds the second threshold dwell time for the second UI element; and in response to 
The limitation of determining the amount of dwell time of each icon compared to a predetermined period of time, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For instance, a user could determine semantic information based on a word being written on a piece of paper and use it to determine a location of input with regards to a user interface. Following, a user could observe an eye gaze input and determine whether it exceeds a predetermined amount of time. Lastly, ‘performing an action associated with a UI element’ is interpreted as insignificant extra-solution activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions to perform the steps recited) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps 

Regarding claim 35, the claim recites that the inputs comprise one or more of: pixel coordinates for each eye gaze location and a fixation time for each eye gaze location. However, the further definition of the inputs does not modify the limitation in a way that a performance of receiving the information could be done through observation and writing down the location and how long someone is looking at something. These limitations are interpreted, as drafted, as a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind with the aid of pen and paper but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions to perform the steps recited) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer 

Regarding claim 36, the claim recites a statistical model being applied to determine the semantic determination of user intent. A statistical model is interpreted as an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions to perform the steps recited) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 37, the claim recites wherein the semantic determination of user intent is used to determine a predicted word or character the user intends to input. Applying a semantic determination to determine a next character in a word is interpreted as something that can be performed in the mind and with the use of pen and paper. These limitations are interpreted, as drafted, as a process that, under its broadest reasonable interpretation, cover performance of the limitations in 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions to perform the steps recited) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 38, the claim recites wherein the semantic determination of user intent is based on at least one of: a shape of the first eye gaze input, wherein the shape corresponds to the user's eye gaze path on the user interface; or previous actions of the user within a webpage or a document. These limitations are interpreted, as drafted, as a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 39, the claim recites wherein dynamically determining the second threshold dwell time comprises: determining whether the second UI element is frequently selected; and when the second UI element is determined to be frequently selected, decreasing the second threshold dwell time from a first value to a second value. These limitations are interpreted, as drafted, as a process that, under its broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Regarding claim 40, the claim recites: 
A device comprising: a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method comprising: receiving, from a user, first eye gaze input corresponding to a first UI element of a user interface, wherein the first UI element is associated with a first threshold dwell time; identifying a semantic determination of user intent of the first eye gaze input; based on the semantic determination of user intent, dynamically determining a second threshold dwell time for a second UI element of the user interface; receiving, from the user, second eye gaze input corresponding to the second UI element; determining a dwell time of the second eye gaze input at the second UI element; determining the dwell time of the second eye gaze input exceeds the second threshold dwell time for the second UI element; and in response to determining the dwell time of the second eye gaze input exceeds the second threshold dwell time, performing an action associated with the second UI element.

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the claimed steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions to perform the steps recited) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nister United States Patent Application Publication US 2014/0002341 in view of Hutson United States Patent Application Publication US 2008/0059521.
Regarding claim 21, Nister discloses a system comprising: 
a processor; and 
memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method comprising: 
receiving first eye gaze input that is associated with a first eye gaze location falling in a first area that corresponds to a first UI element of a user interface, wherein the first UI element is associated with a first threshold dwell time (Nister, para [0023], receives input for at least a threshold duration); 
receiving second eye gaze input that is associated with a second eye gaze location falling in a second area that corresponds to the second UI element (Nister, para [0030], receives an input on a term); 

in response to the second eye gaze input being received, performing an action associated with the second UI element (Nister, para [0030], selects term within search bar to enter it as a search function).
		Nister does not disclose:
comparing the first eye gaze input to stored contextual data; 
based on the comparison, dynamically determining a second threshold dwell time for a second UI element of the user interface; 
determining the dwell time of the second eye gaze input of a second threshold dwell time for the second UI element; and 
	in response to determining the dwell time of the second eye gaze input exceeds the second threshold dwell time, performing an action associated with the second UI element
	Hutson discloses:
comparing the first eye gaze input to stored contextual data (Hutson, para [0067], selection controller accumulates a set of dwell times for selected components to generate a mean value of the set of values. Stored contextual data is represented by other gaze input times); 
based on the comparison, dynamically determining a second threshold dwell time for a second UI element of the user interface (Hutson, para [0067], uses the mean value to determine threshold values; Hutson, para [0072], threshold is dynamically updated based on previously stored dwell times accessed by selection controller); 
determining the dwell time of the second eye gaze input of a second threshold dwell time for the second UI element (Hutson, para [0056], measures an amount of time a user stares at each element); and 

	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of proposed words of Nister for user selection with a keyboard to include modifying the display based on previous dwell times and stored data. The motivation for doing so would have been to automatically manage a set of presented items (Hutson, para [0002]). 

Regarding claim 22, Nister in view of Hutson discloses the system of claim 21. Nister additionally discloses wherein the method further comprises: 
prior to receiving the first eye gaze input: 
receiving a layout of the user interface, the layout comprising the first UI element and the second UI element; and 3U.S. Patent Application Serial No. 17/357,107 Preliminary Amendment dated July 16, 2021 
setting the first threshold dwell time for the first UI element (Nister, para [0017], onscreen search bar, initialization element 102 and keyboard displayed prior to receiving input).

Regarding claim 23, Nister in view of Hutson discloses the system of claim 21. Nister discloses wherein the method further comprises: after receiving the first eye gaze input: 
determining a dwell time of the first eye gaze input at the first UI element; determining the dwell time of the first eye gaze input exceeds the first threshold dwell time for the first UI element; and in response to determining the dwell time of the first eye gaze input exceeds the first threshold dwell time, performing an action associated with the first UI element (Nister, para [0023], receives input for at least a threshold duration. Enables keyboard typing based on the selection).

Regarding claim 24, Nister in view of Hutson discloses the system of claim 21. Hutson discloses wherein the stored contextual data comprises at least one of: historical user-specific typing patterns; community-wide typing patterns; message history; or social media profiles (Hutson, para [0067], selection controller accumulates a set of dwell times for selected components to generate a mean value of the set of values. Stored contextual data is represented by other gaze input times. Accumulated selections represent historical user-specific typing patterns).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of proposed words of Nister for user selection with a keyboard to include modifying the display based on previous dwell times and stored data. The motivation for doing so would have been to automatically manage a set of presented items (Hutson, para [0002]). 

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nister United States Patent Application Publication US 2014/0002341 in view of Hutson United States Patent Application Publication US 2008/0059521, in further view of Faaborg United States Patent Application Publication US 2017/0038837.
Regarding claim 25, Nister in view of Hutson discloses the system of claim 21. Nister in view of Hutson does not disclose wherein the stored contextual data indicates a consequential impact of one or more UI elements to the user interface such that UI elements of high consequential impact are assigned higher threshold dwell times than UI elements of low consequential impact.
Faaborg discloses wherein the stored contextual data indicates a consequential impact of one or more UI elements to the user interface such that UI elements of high consequential impact are assigned 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the adjustment of a dwell time threshold to include having a different threshold for different elements. The motivation for doing so would have been 

Regarding claim 26, Nister in view of Hutson in further view of Faaborg discloses the system of claim 25. 
Nister discloses a UI element that is a word suggestion (Nister, fig 2, element 104 represents a word suggestion area, element 100 represents a keyboard with multiple character keys where each character key occupies less area than). A word contains multiple characters and is shown as occupying more space than a character key. Faaborg discloses modifying a threshold dwell time based on size (Faaborg, para [0055], size determines threshold length based on size of element).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Faaborg to include specific elements. The motivation for doing so would have been to allow users to interact with a keyboard and a suggested word without manual input (Nister, para [0001]).

Regarding claim 27, Nister in view of Hutson in further view of Faaborg discloses the system of claim 25. 
Nister discloses a character key (Nister, fig 2, element 104 represents a word suggestion area, element 100 represents a keyboard with multiple character keys where each character key occupies less area than). A word contains multiple characters and is shown as occupying more space than a character 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Faaborg to include specific elements. The motivation for doing so would have been to allow users to interact with a keyboard and a suggested word without manual input (Nister, para [0001]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Nister United States Patent Application Publication US 2014/0002341 in view of Hutson United States Patent Application Publication US 2008/0059521 in further view of Yu United States Patent Application Publication US 2011/0175932.
Regarding claim 28, Nister in view of Hutson discloses the system of claim 21. Nister in view of Hutson does not disclose wherein the stored contextual data comprises at least one of: historical user data relating to one or more webpages; or historical user actions on the one or more webpages.
Yu discloses wherein the stored contextual data comprises at least one of: historical user data relating to one or more webpages; or historical user actions on the one or more webpages (Yu, para [0042] historic data of state of computer; Yu, para [0056], user accesses webpage on the computer. In combination, these represent “historic user data relating to one or more webpages”).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the contextual data to be historic data. The motivation for doing so would have been a more efficient way to interact with a computer (Yu, para [0003]).

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Nister United States Patent Application Publication US 2014/0002341 in view of Hutson United States Patent Application .
Regarding claim 29, Nister in view of Hutson discloses the system of claim 21. Nister in view of Hutson does not disclose wherein, prior to receiving the first eye gaze input, the first threshold dwell time and the second threshold dwell time are pre-programmed to a same default value or to respective default values.
Weinberger discloses wherein, prior to receiving the first eye gaze input, the first threshold dwell time and the second threshold dwell time are pre-programmed to a same default value or to respective default values (Weinberger, para [0037], predetermined threshold)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the first threshold to be predetermined based on the teachings of Weinberger. The motivation for doing so would have been to create a more efficient system for determining user attention (Weinberger [0002]).

Regarding claim 30, Nister in view of Hutson in view of Weinberger discloses the system of claim 29. Hutson additionally modifies Weinberger to disclose wherein dynamically determining the second threshold dwell time comprises 
Hutson discloses modifying a value to a dynamically determined value that is different from the pre-programmed default value. (Hutson, para [0067], uses the mean value to determine threshold values; Hutson, para [0072], threshold is dynamically updated based on previously stored dwell times accessed by selection controller).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the pre-programmed value include modifying the . 

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Nister United States Patent Application Publication US 2014/0002341 in view of Hutson United States Patent Application Publication US 2008/0059521, in further view of Wheeler United States Patent Application Publication US 2016/0011724.
Regarding claim 31, Nister in view of Hutson discloses the system of claim 21. Nister in view of Hutson does not disclose wherein the second UI element is associated with a first visual cue indicating a length of the second threshold dwell time.
Wheeler discloses wherein the second UI element is associated with a first visual cue indicating a length of the second threshold dwell time (Wheeler, para [0097], with reference to fig 5E, circle 510 indicates a length of time that needs to be completed when filled).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a visual cue to the display to indicate dwell time. The motivation for doing so would have been to provide a visual indication of the passage of time to a user who is dwelling on an element (Wheeler, para [0096-97]).

Regarding claim 32, Nister in view of Hutson in further view of Wheeler discloses the system of claim 31. Wheeler additionally discloses wherein the second UI element is further associated with a second visual cue indicating that the second UI element has nearly reached the second threshold dwell time (Wheeler, para [0097], with reference to fig 5F, animation of filling circle 514 represents a second visual cue).


Regarding claim 33, Nister in view of Hutson in further view of Wheeler discloses the system of claim 32. Wheeler additionally discloses wherein the second visual cue comprises at least one of: an animation; a change in color; a change in brightness; or 5U.S. Patent Application Serial No. 17/357,107 Preliminary Amendment dated July 16, 2021 a change in opacity (Wheeler, para [0097], with reference to fig 5F, animation of filling circle 514 represents an animation).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a visual cue to the display to indicate dwell time. The motivation for doing so would have been to provide a visual indication of the passage of time to a user who is dwelling on an element (Wheeler, para [0096-97]).

Claims 34-35, 37-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nister United States Patent Application Publication US 2014/0002341 in view of Hutson United States Patent Application Publication US 2008/0059521, in further view of Tickner United States Patent US 8,571,851.
Regarding claim 34, Nister discloses a computer-implemented method comprising: 
receiving, from a user, first eye gaze input that is associated with a first eye gaze location falling in a first area that corresponds to a first UI element of a user interface, wherein the first UI element is associated with a first threshold dwell time (Nister, para [0023], receives input for at least a threshold duration);

determining a dwell time of the second eye gaze input at the second UI element (Nister, para [0030], compare dwell time to threshold with gaze input dwell time); 
in response to the second eye gaze input being received, performing an action associated with the second UI element (Nister, para [0030], selects term and enters it into a search function).
Nister does not disclose:
comparing the first eye gaze input to stored contextual data; 
based on the comparison, dynamically determining a second threshold dwell time for a second UI element of the user interface; 
determining the dwell time of the second eye gaze input of a second threshold dwell time for the second UI element; and 
	in response to determining the dwell time of the second eye gaze input exceeds the second threshold dwell time, performing an action associated with the second UI element
	Hutson discloses:
comparing the first eye gaze input to stored contextual data (Hutson, para [0067], selection controller accumulates a set of dwell times for selected components to generate a mean value of the set of values. Stored contextual data is represented by other gaze input times); 
based on the comparison, dynamically determining a second threshold dwell time for a second UI element of the user interface (Hutson, para [0067], uses the mean value to determine threshold values; Hutson, para [0072], threshold is dynamically updated based on previously stored dwell times accessed by selection controller); 

	in response to determining the dwell time of the second eye gaze input exceeds the second threshold dwell time, performing an action associated with the second UI element (Hutson, para [0074], selects items based on a gaze exceeding a dwell threshold).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of proposed words of Nister for user selection with a keyboard to include modifying the display based on previous dwell times and stored data. The motivation for doing so would have been to automatically manage a set of presented items (Hutson, para [0002]). 
Nister in view of Hutson does not disclose:
A comparison is identifying a semantic determination of user intent of the first eye gaze input.
Tickner discloses
identifying a semantic determination of user intent of the first eye gaze input (Tickner, col 8, rows 26-42, determines semantic description information for elements that have been gazed at).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the comparison of Hutson to include semantic data of the elements gazed at. The motivation for doing so would have been applying information to elements selected (Tickner, col 1, rows 21-28).

Regarding claim 35, Nister in view of Hutson in further view of Tickner discloses the method of claim 34. Tickner additionally discloses wherein at least one of the first eye gaze input or the second eye gaze input comprises one or more of: pixel coordinates for each eye gaze location and a fixation time for 
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the comparison of Hutson to include semantic data of the elements gazed at. The motivation for doing so would have been applying information to elements selected (Tickner, col 1, rows 21-28).

Regarding claim 37, Nister in view of Hutson in further view of Tickner discloses the method of claim 34. Tickner additionally discloses wherein the semantic determination of user intent is used to determine a predicted word or character the user intends to input (Tickner, col 4, rows 37-54, uses semantic information to predict a term)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the comparison of Hutson to include semantic data of the elements gazed at. The motivation for doing so would have been applying information to elements selected (Tickner, col 1, rows 21-28).

Regarding claim 38, Nister in view of Hutson in further view of Tickner discloses the method of claim 34. Tickner additionally discloses wherein the semantic determination of user intent is based on at least one of: a shape of the first eye gaze input, wherein the shape corresponds to the user's eye gaze path on the user interface; or previous actions of the user within a webpage or a document (Tickner, col 8, rows 6-13, gaze path).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the comparison of Hutson to include semantic data of 

Regarding claim 40, Nister discloses a device comprising: a processor; and memory coupled to the processor, the memory comprising computer executable instructions that, when executed by the processor, performs a method comprising: 
receiving, from the user, second eye gaze input that is associated with a second eye gaze location falling in a second area that corresponds to the second UI element (Nister, para [0030], receives an input on a term); 
determining a dwell time of the second eye gaze input at the second UI element (Nister, para [0030], compare dwell time to threshold with gaze input dwell time); 
in response to the second eye gaze input being received, performing an action associated with the second UI element (Nister, para [0030], selects term and enters it into a search function).
Nister does not disclose:
comparing the first eye gaze input to stored contextual data; 
based on the comparison, dynamically determining a second threshold dwell time for a second UI element of the user interface; 
determining the dwell time of the second eye gaze input of a second threshold dwell time for the second UI element; and 
	in response to determining the dwell time of the second eye gaze input exceeds the second threshold dwell time, performing an action associated with the second UI element
	Hutson discloses:

based on the comparison, dynamically determining a second threshold dwell time for a second UI element of the user interface (Hutson, para [0067], uses the mean value to determine threshold values; Hutson, para [0072], threshold is dynamically updated based on previously stored dwell times accessed by selection controller); 
determining the dwell time of the second eye gaze input of a second threshold dwell time for the second UI element (Hutson, para [0056], measures an amount of time a user stares at each element); and 
	in response to determining the dwell time of the second eye gaze input exceeds the second threshold dwell time, performing an action associated with the second UI element (Hutson, para [0074], selects items based on a gaze exceeding a dwell threshold).
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of proposed words of Nister for user selection with a keyboard to include modifying the display based on previous dwell times and stored data. The motivation for doing so would have been to automatically manage a set of presented items (Hutson, para [0002]). 
Nister in view of Hutson does not disclose:
A comparison is identifying a semantic determination of user intent of the first eye gaze input.
Tickner discloses
identifying a semantic determination of user intent of the first eye gaze input (Tickner, col 8, rows 26-42, determines semantic description information for elements that have been gazed at).
.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Nister United States Patent Application Publication US 2014/0002341 in view of Hutson United States Patent Application Publication US 2008/0059521, in further view of Tickner United States Patent US 8,571,851, as modified by Celikyilmaz United States Patent Application Publication US 2017/0169829.
Regarding claim 36, Nister in view of Hutson in further view of Tickner discloses the method of claim 34.  Nister in view of Hutson in further view of Tickner does not disclose wherein a statistical model of word n-grams is used to determine the semantic determination of user intent.
Celikyilmaz discloses a statistical model of word n-grams is used to determine the semantic determination (Celikyilmaz, para [0034], model used to extract features such as n-grams).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the semantic determination to include a model. The motivation for doing so would have been to reduce time and resources to understand language (Celikyilmaz, para [0002]).

Claim 39 was not rejected under 35 USC 103(a). If the 101 rejection is removed, it would be objected to for containing allowable subject matter. Examiner recommends setting up an interview to discuss advancing prosecution.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265. The examiner can normally be reached Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOPE C SHEFFIELD/               Primary Examiner, Art Unit 2178